Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-24-2002

Ryan v. Asbestos Workers
Precedential or Non-Precedential:

Docket 0-2813




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Ryan v. Asbestos Workers" (2002). 2002 Decisions. Paper 41.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/41


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                 NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT


                     Nos. 00-2813 & 00-2891


                          JOHN V. RYAN


Appellant (No. 00-2891)

                               v.

     ASBESTOS WORKERS UNION LOCAL 42 PENSION FUN; ASBESTOS
    WORKERS UNION LOCAL 42 PENSION PLAN; TRUSTEES OF PENSION
     PLAN, as Plan Administrator of Local 42 Pension Plan,

                                           Appellants (No. 00-2813)


          Appeal from the United States District Court
                 for the District of Delaware
              (D.C. Civil Action No. 97-cv-00604)
           District Judge: Honorable Gregory M. Sleet


                    Argued November 26, 2001

         Before: ROTH, FUENTES and WEIS, Circuit Judges

                    (Filed January 24, 2002)

John M. Stull, Esquire (Argued)
John V. Ryan, Jr., Esquire
     Attorney for Cross-Appellant
1300 N. Market Street, Suite 700
P.O. Box 1947
Wilmington, DE 19899

     Attorneys for Appellee/Cross Appellant

Francis J. Trzuskowski, Esquire (Argued)
William L. Doerler, Esquire
1020 Bancroft Parkway
P.O. Box 429
Wilmington, DE 19899-0429

     Attorneys for Appellants/Cross Appellees
                           OPINION


ROTH, Circuit Judge:

     Defendants Asbestos Workers Union Local 42 Pension Fund, Asbestos
Workers
Union Local 42 Pension Plan (Plan), and the trustees of the Plan
(Trustees) appeal the
District Court's grant of summary judgment in favor of plaintiff John V.
Ryan, Jr.
Defendants challenge the District Court's conclusion that they violated
204(g) of the
Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C.    1001
et seq.,
by impermissibly reducing Ryan's accrued benefits. On cross-appeal, Ryan
challenges
the District Court's refusal to award attorney's fees pursuant to ERISA
502(g)(1). For
the reasons stated below, we will affirm the District Court's order
granting summary
judgment to Ryan. We will, however, vacate the District Court's order,
denying
attorney's fees, and remand this case to the District Court for further
consideration of the
fee application.
                           I. Facts
     Ryan is a former member of Asbestos Workers Union Local 42 and a
participant in
the Local's Pension Plan.   The Plan entitles Ryan to receive fixed,
periodic pension
payments in an amount based upon his Credited Service. The first page of
the Summary
Plan Description (SPD) states that the Plan provides each participant with
"[n]ormal
retirement at age 65 if you have less than 25 years of Credited Service
and have reached
the 5th anniversary date of your participation in the Plan, or at any
earlier age that you
have 25 years of Credited Service." At page nine, the SPD states that
"[i]f you are a
participant and have reached your Normal Retirement Date, you may retire
and become
eligible for a normal retirement pension." "Normal Retirement Date" is
defined on page 8
of the SPD as "the date you complete 25 years of Credited Service."
     Between 1955 and 1996, Ryan worked in the trade as a member of Local
42 for
two different periods. During these periods of employment, he earned a
total of 25 years
of Credited Service. Ryan earned 14 years of Credited Service between
1955 and 1969,
and 11 years of Credited Service from 1984 until his retirement in 1996.
Between 1970
and 1983, Ryan worked outside the trade and thus experienced a 13 year
"break in
service." (In 1983, Ryan returned to work in the trade but did not work
long enough to
earn any Credited Service during that year.)
     Prior to 1983, plan participants could join periods of service for
the purpose of
pension benefits if the period of service before the break-in-service
exceeded the period
of the break-in-service. Pursuant to this arrangement, Ryan for example
could join a
second period of service to his initial 1955-69 period of service if his
break-in-service did
not exceed 14 years.
     In 1983, however, the Plan adopted an amendment which created a two-
tier benefit
scheme for those participants who experience more than a 10-year break-in-
service.   As
amended, Section 6.01(c) of the Plan states that:
     If a participant has more than one date that he ceased to be an
Active
     Participant a different pension level may apply to each period of
active
     participation in accordance with (b) above. However, if the
participant again
     becomes an Active Participant before he has 10 consecutive One-Year
Breaks
     in Service and has at least 1,000 Hours of Service in each of two
Calendar
     Years after returning to Covered Employment his previous pension
level(s)
     will be disregarded and the pension level in effect when he again
ceases to be
     an Active Participant will be applied to the Credited Service he
earned during
     each period of his active participation.

     The parties agree that, given the timing of the amendment, Ryan could
not have
taken steps to limit his break in service to less than 10 years in order
to avoid the two-
tiered benefit scheme.
     When Ryan retired at age 60, he applied for benefits under the Plan,
claiming
benefits corresponding to his total 25 years of Credited Service. The
Trustees calculated
Ryan's benefits under the two-tiered scheme set out in amended Section
6.03(c) because
Ryan had experienced a 13-year break-in-service. Under the two-tier
benefit scheme,
Ryan receives one level of benefits calculated at a rate of $8.50 per
month for his first 14
years of Credited Service and another level of benefits calculated at
$69.00 per month for
his last 11 years of Credited Service. Consequently, Ryan receives a
total monthly
pension of approximately $855. Ryan appealed this decision, arguing that
the higher rate
of $69.00 per month should apply to all of his years of Credited Service.
Accordingly,
Ryan contends that he is entitled to a minimum monthly pension of $1,725
(in addition to
other supplemental benefits recently provided to all retired plan
participants). Citing
amended Section 6.01(c), the defendants disagree.
                     II. Procedural History
     Ryan initiated this action on November 12, 1997, by filing a two
count complaint
with the United States District Court for the District of Delaware. The
complaint alleged
that Section 6.01(c) is an illegal rule insofar as it violates the
Department of Labor's Rule
of Parity, 29 C.F.R.    2530.210(g) (2001).
     On November 6, 1998, defendants filed a motion to dismiss the
complaint for
failure to state a claim under Fed. R. Civ. P. 12(b)(6), and Ryan filed a
cross-motion for
summary judgment. After the parties briefed these motions, the District
Court requested
supplemental briefs addressing whether the application of the amended
Section 6.01(c)
retroactively decreased Ryan's accrued benefits in violation of ERISA
204(g)(1). See
29 U.S.C.    1054(g)(1). After considering the supplemental briefs and
oral argument, the
District Court denied defendants' motion to dismiss and granted Ryan's
motion for
summary judgment. See Ryan v. Asbestos Workers Union Local 42 Pension
Fund, et al.,
2000 WL 1800530 (D.Del. Apr. 4, 2000).
     Having based its decision on the theory that the granting of a two-
tiered pension
for Ryan pursuant to the provisions of amended   6.01(c) violated ERISA
204(g)(1), the
District Court granted Ryan leave to amend his complaint to include this
theory of
liability. Consequently, on April 18, 2000, Ryan filed an amended
complaint, adding the
  204(g)(1) theory of liability as "Count III."
     On April 17, 2000, defendants filed a motion for reconsideration
which the District
Court denied. At the same time, the District Court entered an order
declining to award
counsel fees in favor of Ryan. Both the defendants and Ryan filed timely
appeals.
           III. Jurisdiction and Standard of Review
     The District Court had federal question jurisdiction over the instant
case, as the
action arose under ERISA. See 28 U.S.C.     1331. Because the District
Court's judgment
is final and disposes of all of the parties' claims, we have appellate
jurisdiction pursuant
to 28 U.S.C. 1291.
     The District Court's grant of summary judgment for Ryan is subject to
plenary
review. See, e.g., Reform Party v. Allegheny County Dept. of Elections,
174 F.3d 305,
312 (3d Cir. 1999) (citing American Med. Imaging Corp. v. St. Paul Fire &
Marine Ins.
Co., 949 F.2d 690, 692 (3d Cir.1991)). In our review of the grant of
summary judgment,
we apply the same test that the District Court should have applied
initially, viewing
inferences from the evidence in the light most favorable to the non-moving
party. See,
e.g., Goodman v. Mead Johnson & Co., 534 F.2d 566, 573 (3d Cir. 1976),
cert. denied,
429 U.S. 1038 (1977). We will affirm the District Court's grant of
summary judgment if
the record shows that "there is no genuine issue as to any material fact
and that the
moving party is entitled to judgment as a matter of law." Fed. R. Civ. P.
56(c).
     While ERISA    502(g)(1) clearly places an award of attorneys' fees
within a
district court's discretion, Third Circuit precedent makes our review more
complex than
an "abuse of discretion" review. Compare 29 U.S.C.      1132(g)(1) with
Ursic v.
Bethlehem Mines, 719 F.2d 670, 673 (3d Cir. 1983) and Anthuis v. Colt
Industries
Operating Corp., 971 F.2d 999, 1012 (3d Cir. 1992). As explained more
fully below, a
district court must articulate certain aspects of its reasoning in
exercising or refusing to
exercise its ERISA    502(g)(1) fee-setting discretion.
                         IV. Discussion
     A.    Grant of Summary Judgment in favor of Ryan
     ERISA    204(g)(1) prohibits the retroactive reduction of "accrued
benefits" by
operation of a plan amendment. See 29 U.S.C.     1054(g)(1) (2001); see
also Hoover v.
Cumberland Maryland Area Teamsters Pension Fund, 756 F.2d 977, 984 (3d
Cir. 1985)
("Section 204(g) of ERISA protects all accrued benefits from reduction by
plan
amendment, vested or not, and without regard to whether benefits are
currently being paid
to a participant who has already retired."). The parties agree that the
Trustees'
amendment to   and subsequent application of   Section 6.01(c) of the Plan
reduced
Ryan's benefits. Consequently, the sole issue raised by defendants on
appeal is whether
Ryan's benefits are "accrued benefits" as defined in ERISA and protected
by   204(g)(1).
     Citing the clear language of the SPD, the District Court found that
Ryan's benefits
are accrued benefits. We agree with the District Court's conclusion.
Section 3(23) of
ERISA defines "accrued benefit" as "the individual's accrued benefit
determined under
the plan . . . expressed in the form of an annual benefit commencing at
normal retirement
age . . .." 29 U.S.C.    1002(23)(A). In Ryan's case, the term "normal
retirement age"
means the earlier of "the time [Ryan] attains normal retirement age under
the [P]lan, or . .
. the time [Ryan] attains age 65 . . . ." Id. at 1002(24). Ryan was
younger than 65 when
he started receiving his benefits. Therefore, his benefits are accrued
benefits only if he
began receiving them at an earlier "normal retirement age" set forth in
the Plan.
     The defendants contend that Ryan's benefits are in fact early
retirement benefits
and for that reason are not protected by   204(g). Defendants contend
that the District
Court erred by confusing retirement date with retirement age -- and since
Ryan had not
reached the retirement age of 65, his retirement was an early one.
     We conclude, however, that Ryan did not take early retirement and
that the District
Court correctly determined that his accrued benefits were protected by
204(g).
     The SPD language quoted above provides each participant with
"[n]ormal
retirement . . . at any earlier age that [he or she has] 25 years of
Credited Service." The
District Court, therefore, correctly found that the Plan set forth a
normal retirement age at
any age before 65 for participants who have earned 25 years Credited
Service and
correctly concluded that Ryan's benefits are accrued benefits.
     This result is supported by our decision in Geib v. New York State
Teamsters
Conference Pension & Retirement Fund, 758 F.2d 973 (3d Cir. 1985). In
Geib, we
addressed the issue whether ERISA   203(a) protects pensioners from the
suspension of
benefit payments received before normal retirement age. See 758 F.2d at
976.
Answering this question in the negative, we found that the plan at issue
in Geib failed to
set forth a normal retirement age earlier than age 65 as permitted by
ERISA   3(24). See
id. at 976-77. The Geib court distinguished Nichols v. Board of Trustees
of the Asbestos
Workers Local 24 Pension Plan, 1 E.B.C. (BNA) 1868 (D.D.C. 1979), on which
plaintiffs
relied, noting that the language of the plan at issue in Nichols did set
forth 25 years of
credited service as a normal retirement age. See 758 F.2d at 976. The
plan language in
Nichols was substantively identical to the SPD language quoted above. It
read:
     An employee shall be eligible to receive a Normal Pension if he
retires after:
     a) he has been credited with twenty-five (25) years of credited
service at any
     age, or b) he has attained the age of sixty-five (65) and has been
credited with
     a minimum of five (5) years of credited service.

Nichols, 1 E.B.C. (BNA) at 1868. Geib's conclusion regarding the plan at
issue in
Nichols supports the conclusion that the Plan here sets an alternative
normal retirement
age at the time that a participant attains 25 years of Credited Service.
     We note moreover that Ryan's retirement benefits have not been
actuarily reduced
to award to him at age 60 the present value of his age 65 benefits. If in
fact his benefits
had been considered by the Trustees to be early retirement benefits, they
would have been
so reduced.
     Defendants contend nevertheless that the Trustees did not act
arbitrarily and
capriciously when they awarded benefits to Ryan under the two tier system.
We have,
however, determined as a matter of law that the two tier system does not
apply under the
undisputed facts of Ryan's situation. Under an arbitrary and capricious
standard of
review, we need not defer to the Trustees' decisions which are "without
reason,
unsupported by substantial evidence or erroneous as a matter of law."
Courson v. Bert
Bell NFL Player Retirement Plan, 214 F.3d 136 (3d Cir. 2000) (emphasis
added). See
also Skretvedt v. E.I. DuPont de Nemours and Co., 2001 WL 1185796 (3d Cir.
2001);
Abnathya v. Hoffmann-La Roche, Inc., 2 F.3d 40 (3d Cir. 1993).
     We will therefore affirm the summary judgment in favor of Ryan.
     B.   Denial of Attorney's Fees
     In deciding whether to award attorney's fees pursuant to ERISA
502(g)(1), a
district court must consider the following five factors: (1) the
offending parties'
culpability or bad faith; (2) the ability of the offending parties to
satisfy an award of
attorneys' fees; (3) the deterrent effect of an award of attorneys' fees
against the offending
parties; (4) the benefit conferred on members of the pension plan as a
whole; and (5) the
relative merits of the parties' position. See Ursic v. Bethlehem Mines,
719 F.2d 670, 673
(3d Cir. 1983). See also McPherson v. Employees' Pension Plan of American
Re-
Insurance Co., 33 F.3d 253 (3d Cir. 1994) (expounding the first, third and
fifth Ursic
factors). Furthermore, "in each instance in which the district court
exercises its fee-
setting discretion, it must articulate its considerations, its analysis,
its reasons and its
conclusions touching on each of the five factors delineated in Ursic."
Anthuis v. Colt
Industries Operating Corp., 971 F.2d 999, 1012 (3d Cir. 1992).
     That the District Court failed to sufficiently set forth its analysis
of the five Ursic
factors is plain from the face of its order accompanying Ryan II. In
refusing to award
fees and costs, the District Court wrote only "[i]n its discretion, the
court will decline to
award counsel fees in favor of the Plaintiff." Significantly, the
District Court did not
mention any of the Ursic factors. Such a complete disregard of Ursic
fails to satisfy our
requirements. See Anthuis, 971 F.2d at 1012 (holding the district court's
recitation of
two of the five Ursic factors without analysis insufficient).
     It would not be appropriate for this Court to analyze the Ursic
factors and make a
determination regarding Ryan's request for attorneys' fees on appeal. As
Judge Weis
stated in Ursic, "the discretion to set attorney's fees is allocated to
the district courts and
not the courts of appeals. Even when a district court judgment is vacated
by this court
and remanded for further proceedings . . . it is the district court, and
not this court, which
possesses the authority to exercise fee setting discretion." Ursic, 719
F.2d at 674
(citations omitted). Accordingly, we will vacate the District Court's
order denying
Ryan's request for attorneys' fees and remand this matter to the District
Court for further
consideration of this issue.
TO THE CLERK:

     Please file the foregoing Opinion.



                             By the Court,



                             /s/ Jane R. Roth
                                         Circuit Judge